 Case: 4:20-cv-00781-SRC Doc. #: 18 Filed: 01/13/21 Page: 1 of 12 PageID #: 246




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 JIMMY O. WARREN,                              )
                                               )
        Plaintiff(s),                          )
                                               )
        vs.                                    )       Case No. 4:20-cv-00781 SRC
                                               )
 METRO TRANSIT, et al.,                        )
                                               )
        Defendant(s).                          )

                                  Memorandum and Order

       When Bi-State terminated bus driver Jimmy Warren’s employment in 2014, Warren filed

a charge of discrimination against Bi-State, and later sued in state court. In that suit, Warren did

not bring any ADA claims or name Local 788. After the state court dismissed that case for

failure to state a claim, Warren sued in this Court, asserting ADA claims against Bi-State and

Local 788, as well as a breach of the duty of fair representation claim against Local 788. In this

Order, the Court addresses Bi-State’s motion for judgment on the pleading, and dismisses

Warren’s ADA claims against Bi-State.

I.     Background

       Warren alleges that Bi-State Development Agency (doing business as Metro Transit), his

former employer, terminated his employment because of his disability and in retaliation for

complaining about discriminatory workplace policies. Following his termination on August 22,

2014, Warren filed a charge of discrimination with the Equal Employment Opportunity

Commission. The EEOC issued Warren a right-to-sue letter on August 30, 2017.

       Warren then filed suit against Bi-State and other defendants in the Circuit Court of St.

Louis City on November 20, 2017, asserting various claims, including claims under the Missouri


                                                   1
 Case: 4:20-cv-00781-SRC Doc. #: 18 Filed: 01/13/21 Page: 2 of 12 PageID #: 247




Human Rights Act for disability discrimination and retaliation. Warren v. Metro Transit, et al.,

4:17-cv-02936-JAR, Doc. 1-1 (E.D. Mo. Dec. 27, 2017). However, Warren did not assert an

ADA claim in that case. The defendants removed the action to federal court on the basis of

federal question jurisdiction, arguing that Warren asserted a claim under the Family Medical

Leave Act. Id. at Doc. 1. The court remanded the action back to the state court for lack of subject

matter jurisdiction because Warren did not assert an FMLA claim. Id. at Doc. 17. On remand,

the defendants moved to dismiss for failure to state a claim. On June 18, 2019, the state court

granted the motion and dismissed all of Warren’s claims. Doc. 10-3.

       Warren filed the present suit on June 20, 2020, asserting that Bi-State and Amalgamated

Transit Local Union 788 violated the Americans with Disabilities Act. Local 788 filed a motion

to dismiss all claims against it, which the Court granted. Doc. 17. Bi-State filed a motion for

judgment on the pleadings, which the Court addresses below.

II.    Timing of Bi-State’s motion for judgment on the pleadings
       Federal Rule of Civil Procedure 12(c) states that “[a]fter all pleadings are closed—but

early enough not to delay trial—a party may move for judgment on the pleadings.” “Under Rule

12(c), the pleadings are closed once a complaint and answer have been filed, assuming . . . that

no counterclaim or cross-claim has been made.” Spagna v. Tiff, No. 8:19-CV-481, 2020 WL

7075523, at *2 (D. Neb. Dec. 3, 2020) (citations and quotations omitted). Here, Bi-State filed an

answer to Warren’s complaint and thus the pleadings are closed between those parties.

Consequently, because Warren and Bi-State are the only remaining parties in this action

following the dismissal of Local Union 788, the pleadings also are closed as to the entire action.

Accordingly, the Court proceeds to consider Bi-State’s motion.




                                                 2
 Case: 4:20-cv-00781-SRC Doc. #: 18 Filed: 01/13/21 Page: 3 of 12 PageID #: 248




III.    Standard

        Rule 12(c) of the Federal Rules of Civil Procedure provides that after the pleadings are

closed, a party may move for judgment on the pleadings. A motion under Rule 12(c) is

determined by the same standards applied to a motion under Rule 12(b)(6). Ginsburg v. InBev

NV/SA, 623 F.3d 1229, 1233 n.3 (8th Cir. 2010). To survive a motion to dismiss pursuant to Rule

12(b)(6) for failure to state a claim upon which relief can be granted, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570 (2007)). A plaintiff need not provide specific facts in support of his allegations,

Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam), but “must include sufficient factual

information to provide the ‘grounds’ on which the claim rests, and to raise a right to relief above

a speculative level.” Schaaf v. Residential Funding Corp., 517 F.3d 544, 549 (8th Cir. 2008)

(citing Twombly, 550 U.S. at 555 & n.3). This obligation requires a plaintiff to plead “more than

labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

do.” Twombly, 550 U.S. at 555. A complaint “must contain either direct or inferential allegations

respecting all the material elements necessary to sustain recovery under some viable legal

theory.” Id. at 562 (quoted case omitted) (emphasis in original). This standard “simply calls for

enough fact to raise a reasonable expectation that discovery will reveal evidence of [the claim or

element].” Id. at 556.

        On a motion to dismiss, the Court accepts as true all of the factual allegations contained

in the complaint, even if it appears that “actual proof of those facts is improbable.” id. at 556.

The Court reviews the complaint to determine whether its allegations show that the pleader is

entitled to relief. Id. at 550 U.S. at 555–56; Fed. R. Civ. P. 8(a)(2). The principle that a court



                                                    3
Case: 4:20-cv-00781-SRC Doc. #: 18 Filed: 01/13/21 Page: 4 of 12 PageID #: 249




must accept as true all of the allegations contained in a complaint does not apply to legal

conclusions, however. Iqbal, 556 U.S. at 678 (stating “[t]hreadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not suffice”). Although legal

conclusions can provide the framework for a complaint, the pleader must support them with

factual allegations. Id. at 679. The court reviews the plausibility of the plaintiff's claim “as a

whole, not the plausibility of each individual allegation.” Zoltek Corp. v. Structural Polymer

Group, 592 F.3d 893, 896 n.4 (8th Cir. 2010).

       “When considering a motion for judgment on the pleadings (or a motion to dismiss under

Fed. R. Civ. P. 12(b)(6)), the court generally must ignore materials outside the pleadings, but it

may consider some materials that are part of the public record or do not contradict the complaint

as well as materials that are necessarily embraced by the pleadings.” Porous Media Corp. v. Pall

Corp., 186 F.3d 1077, 1079 (8th Cir. 1999) (internal citations omitted); see also Cent.

Telecommunications, Inc. v. City of Jefferson City, Mo., 589 F. Supp. 85, 91 (W.D. Mo. Feb. 29,

1984) (“The scope of a court’s inquiry on a Rule 12(b)(6) motion is limited to the pleadings.”).

IV.    Discussion

       A.      Timely filing ADA claims

       The ADA has adopted the enforcement “procedures set forth in . . . [42 U.S.C. §] 2000e-

5.” 42 U.S.C. § 12117(a). Section 2000e-5(e)(1) provides that a charge of discrimination “shall

be filed by . . . the person aggrieved within 300 days after the alleged unlawful employment

practice occurred” with the EEOC. “[I]f a charge is filed with the Commission,” the EEOC

“shall so notify the person aggrieved and within ninety days after the giving of such notice a civil

action may be brought against the respondent named in the charge.” 42 U.S.C. § 2000e-5(f)(1).

In other words, “[t]o initiate a lawsuit under the ADA, a plaintiff must timely file a charge of



                                                   4
Case: 4:20-cv-00781-SRC Doc. #: 18 Filed: 01/13/21 Page: 5 of 12 PageID #: 250




discrimination with the EEOC, receive a right-to-sue letter, and file suit within ninety days of

receipt of the letter.” Nunley v. Ferguson-Florissant Sch. Dist., No. 4:20-CV-662 AGF, 2020

WL 4001191, at *3 (E.D. Mo. July 15, 2020). Bi-State argues that the Court should enter

judgment in its favor because Warren failed to timely file his ADA claims within ninety days of

receiving a right-to-sue letter from the EEOC.

       Here, Warren received a right-to-sue letter from the EEOC dated to August 30, 2017,

Doc. 1-1, and filed an action asserting his ADA claims on June 20, 2020, well beyond the ninety-

day limitation. Warren does not dispute, or even address, that he filed his ADA claims more

than 90 days after receiving a right-to-sue letter. Instead, he argues that the 90-day filing period

should be equitably tolled.

       The ninety-day filing period is akin to a statute of limitations, not a jurisdictional limit,

and so it may be subject to equitable tolling. Nunley, 2020 WL 4001191, at *3 (citing Hill v.

John Chezik Imports, 869 F.2d 1122, 1123-24 (8th Cir. 1989)). Yet, courts have only found

tolling of the ninety-day filing period appropriate “in circumstances which were truly beyond the

control of the plaintiff.” Id. (citing Hill, 869 F.2d at 1134). The United States Supreme Court

and Eighth Circuit have suggested circumstances when Courts may find equitable tolling

appropriate. Baldwin Cty. Welcome Ctr. v. Brown, 466 U.S. 147, 151 (1984); Lawrence v.

Cooper Communities, Inc., 132 F.3d 447, 451–52 (8th Cir.1998); Anderson v. Unisys Corp., 47

F.3d 302, 307 (8th Cir.1995). For the reasons explained below, none of those circumstances

apply here.

       Equitable tolling may apply when the EEOC failed to give proper notice or provided

misleading information. Lawrence, 132 F.3d at 451–52; Anderson, 47 F.3d at 307. Here,

Warren does not assert that he did not receive notice or that the EEOC misled him. Rather he



                                                  5
Case: 4:20-cv-00781-SRC Doc. #: 18 Filed: 01/13/21 Page: 6 of 12 PageID #: 251




acknowledges that he received his right-to-sue letter from the EEOC, Doc. 1 at ¶ 48, and

attached the right-to-sue letter to the Complaint. Doc. 1-1. The letter states, “[y]our lawsuit

under . . . the ADA . . . must be filed in a federal or state court WITHIN 90 DAYS of your

receipt of this notice.” Id. (bolded text, capitalization, and underline in original). Courts have

found this language sufficient for notice and not misleading. See e.g., Chastain v. United Parcel

Serv., Inc., No. 1:08CV47RWS, 2010 WL 546723, at *6 (E.D. Mo. Feb. 9, 2010). Warren offers

nothing else to the Court that suggests that he could not file with ADA due to something out of

his control.

        Instead, Warren contends that equitable tolling should apply because the statute of

limitations applicable to his ADA claims tolled during the pendency of his state court action.

However, the filing of suit based on the same allegations does not toll the ninety-day period

under Section 2000e-5(f)(1). See McDaniel v. Kraft Foods Grp., Inc., No. 6:15-CV-03087-

MDH, 2015 WL 2402960 (W.D. Mo. May 20, 2015), aff’d, 632 F. App’x 314 (8th Cir. 2016).

        In McDaniel, the plaintiff filed three separate suits in federal court, each alleging the

same Title VII claim. Id. at *1; see also Ewigman v. Tipton, No. 17-00165-CV-W-ODS, 2017

WL 6030469, at *2 (W.D. Mo. Dec. 5, 2017) (“[B]ecause the procedural requirements are to be

construed exactly the same, cases discussing the 90–day limitation period under Title VII will

apply to the ADA.”). She filed the first suit within ninety days of receiving a right-to-sue letter

from the EEOC, but the court dismissed the suit without prejudice. Id. The court also dismissed

her second suit without prejudice. Id. The court found the third suit, filed about four years after

the EEOC issued the plaintiff’s right-to-sue letter, untimely because the plaintiff did not file it

within ninety days of receiving the right-to-sue letter. Id. at *2. The court explained that the

filing of the previous lawsuits did not toll the ninety-day time period. Id. (citing Garfield v. J.C.



                                                  6
Case: 4:20-cv-00781-SRC Doc. #: 18 Filed: 01/13/21 Page: 7 of 12 PageID #: 252




Nichols Real Estate, 57 F.3d 662, 666 (8th Cir.1995) (“A dismissal without prejudice does not

toll a statute of limitation. Indeed, its effect is just the opposite. Once a dismissal without

prejudice is entered and the pending suit is dismissed, it is as if no suit had ever been filed.”)

(other citations omitted). The Eighth Circuit affirmed, agreeing that the statute of limitations

barred the suit. McDaniel v. Kraft Glob. Foods, 632 F. App’x 314 (8th Cir. 2016).

        Macon v. Cedarcroft Health Servs., Inc., stands for a similar proposition. No. 4:12-CV-

1481 CAS, 2013 WL 1283865 (E.D. Mo. Mar. 27, 2013). There, the plaintiff received right-to-

sue letters from the EEOC and the Missouri Human Rights Commission. Id. at *3. Plaintiff then

filed suit in state court, asserting ADA and MHRA claims, 156 days after receipt of the first

letter and 88 days after receipt of the second letter. Id. at *1. The plaintiff later amended her

complaint and abandoned the MHRA claim. Id. at *3. The defendants moved for judgment on

the pleadings, arguing that plaintiff’s ADA claims were untimely because she filed them more

than ninety days after she received her right-to-sue letter. Id. at *4. The court agreed, finding

the ADA claims untimely despite the filing of the state action within ninety days of receiving an

MHRC right-to-sue letter. Id. at *5. Thus, the timely filing of an MHRA claim will not save

untimely ADA claims included in the same suit. Id.; see also Muth v. Cobro Corp., 895 F. Supp.

254, 256 (E.D. Mo. 1995).

        Accordingly, Warren’s timely filed MHRA claim does not save his untimely ADA

claims. See Macon, 2013 WL 1283865. Moreover, Warren’s ADA claims would remain

untimely even if he had asserted them in the now-dismissed state court action. See McDaniel v.

Kraft Foods Grp., Inc., 2017 WL 6030469. Simply put, Warren filed his ADA claims for the

first time nearly three years after receiving a right-to-sue letter from the EEOC and therefore the

Court finds them untimely.



                                                   7
Case: 4:20-cv-00781-SRC Doc. #: 18 Filed: 01/13/21 Page: 8 of 12 PageID #: 253




       Finding them meritless, the Court only briefly discusses Warren’s additional arguments

that he timely filed his ADA claims or that equitable tolling should apply. First, Warren argues

that his ADA claims arose from the same conduct, transaction, or occurrence set forth in his

original state court petition. As such, Warren contends his ADA claims relate back to the

original petition and therefore timely pursuant to Federal Rule of Civil Procedure 15. However,

Rule 15 only applies to amended pleadings within the same action; it does not apply to pleadings

filed in a separate and distinct case. See Morgan Distrib. Co. v. Unidynamic Corp., 868 F.2d

992, 994 (8th Cir. 1989) (“Rule 15(c) concerns amendments to pleadings. Its plain language

makes clear that it applies not to the filing of a new complaint, but to the filing of an amendment

stating a claim which arose ‘out of the conduct set forth in the original pleading.’” (quoting

Schiavone v. Fortune, 477 U.S. 21, 29 (1986))). Thus, Warren’s relation back argument fails.

       Next, Warren argues his original MHRA claim asserted a “continuing violation” theory,

which equitably tolled the statute of limitations for his ADA claims. In support, Warren cites a

litany of Missouri state court cases interpreting the MHRA, but cites none demonstrating that an

MHRA claim asserting a “continuing violation” theory tolls the ninety-day limit to file an ADA

claim. Moreover, the “continuing violation” theory has no relevance to equitable tolling; it

simply permits plaintiffs asserting an MHRA claim to allege discrimination that occurred before

the statutory period if they can show that discrimination continued within the statutory period.

Thompson v. Western-Southern. Life Assur. Co., 82 S.W.3d 203, 206-07 (Mo. Ct. App. 2002). It

does not delay the time within one must file suit in state or federal court after receiving a right-

to-sue letter. Hammond v. Mun. Correction Inst., 117 S.W.3d 130 (Mo. Ct. App. 2003), opinion

adopted and reinstated after retransfer (Nov. 6, 2003)




                                                  8
Case: 4:20-cv-00781-SRC Doc. #: 18 Filed: 01/13/21 Page: 9 of 12 PageID #: 254




       Lastly, Warren asks the Court to equitably toll his ADA claims because a Missouri state

court decision extinguished his state law claims. Warren argues that Jordan v. Bi-State Dev.

Agency, 561 S.W.3d 57 (Mo. Ct. App. 2018), relied upon by the state court to dismiss his MHRA

claims, extinguished his state court rights. As a result, his federal claims equitably tolled

because he can now only assert his claims in federal court. Warren effectively asks this court to

find that any time a state court decision renders a plaintiff’s state law claims deficient, any

applicable federal statute of limitations should be tolled to permit the plaintiff to pursue his

claims in federal court. While the Warren cites no authority for this proposition and the Court

finds it dubious, the Court rejects Warren’s argument because even if the state court decision

equitably tolled the ninety-day period, Warren still did not file his ADA claims within ninety

days of the state action being dismissed and offers no explanation for the delay.

       In sum, Warren failed to file suit asserting his ADA claims within ninety days of

receiving his right-to-sue letter and has not offered sufficient justification for this Court to find

equitable tolling appropriate. As such, Warren’s ADA claims against Bi-State are untimely.

       B.      Res judicata

       Res judicata also bars Warren’s ADA claims against Bi-State. “Res judicata operates so

that ‘a final judgment on the merits of an action precludes the parties or their privies from

relitigating issues that were or could have been raised in that action.’” Brown v. Kansas City

Live, LLC, 931 F.3d 712 (8th Cir. 2019) (quoting Federated Dep't Stores, Inc. v. Moitie, 452

U.S. 394, 398, (1981)). “Federal courts are required ‘to give preclusive effect to state-court

judgments whenever the courts of the State from which the judgments emerged would do so.’”

Id. (quoting Allen v. McCurry, 449 U.S. 90, 96 (1980)).




                                                   9
Case: 4:20-cv-00781-SRC Doc. #: 18 Filed: 01/13/21 Page: 10 of 12 PageID #: 255




        As a Missouri state court issued the judgment in Warren’s prior suit against Bi-State,

“Missouri res judicata law applies.” Id. (citing Brown v. St. Louis Police Dept., 691 F.2d 393,

395–96 (8th Cir. 1982) (emphasis added). “Under Missouri law ‘res judicata applies where (1)

the prior judgment was rendered by a court of competent jurisdiction, (2) the decision was the

final judgment on the merits, and (3) the same cause of action and the same parties or their

privies were involved in both cases.’” Id. (quoting Bannum, Inc. v. City of St. Louis, 195 S.W.3d

541, 544 (Mo. Ct. App. 2006)) (emphasis added). Res judicata serves to “bar[] relitigation from

the same ‘operating facts giving rise to one or more bases for suing’ and applies ‘to every point

properly belonging to the subject matter of litigation and which the parties, exercising reasonable

diligence, might have brought forward at that time.” Id. (quoting Chesterfield Village, Inc. v.

City of Chesterfield, 64 S.W.3d 315, 318 (Mo. 2002) (en banc)).

        Warren does not challenge the court-of-competent-jurisdiction element. He further

admits that he filed his first suit in Missouri state court, Doc. 1 at ¶ 49, and that the state court

dismissed his state law claims. Id. at ¶ 52. Thus, the Court finds the first element has been met.

        Warren disputes that the second element has been met, arguing that the state court’s

dismissal without prejudice does not constitute a final judgment on the merits. Doc. 10 at 14.

However, “when a plaintiff suffers a dismissal without prejudice and then elects not to plead

further, the dismissal amounts to an adjudication on the merits and precludes relitigation of the

claim that was dismissed.” Duffner v. City of St. Peters, Missouri, 930 F.3d 973, 976 (8th Cir.

2019) (citation omitted); see also Friday v. McClure, 536 S.W.3d 235, 240 (Mo. Ct. App. 2017).

Warren did not amend his state court petition to plead further and thus the state court’s dismissal

serves as a final judgment on the merits. Accordingly, the court finds the second element has

been met.



                                                   10
Case: 4:20-cv-00781-SRC Doc. #: 18 Filed: 01/13/21 Page: 11 of 12 PageID #: 256




       Turning the third element, Bi-State argues that Warren’s dismissed MHRA claims and

his present ADA claims are the same for purposes of res judicata because they are based on

identical allegations. Doc. 9 at 11. Courts assessing whether res judicata bars a claim “look[] to

the factual bases for the claims, not the legal theories.” Brown, 931 F.3d at 715 (quoting

Chesterfield Village, 64 S.W.3d at 319). Thus, “[i]n order for a subsequent claim on the same

transaction to be considered [a] separate [cause of action] . . . there must be new ultimate facts . .

. that form a new claim for relief.” Id. (quoting Kesterson v. State Farm Fire & Cas. Co., 242

S.W.3d 712, 716 (Mo. 2008) (en banc).

       Here, Warren even admits in his opposition to Bi-State’s Motion for Judgment on the

Pleadings that his ADA claim “arose out of the same conduct, transaction, or occurrence set forth

in the original MHRA petition.” Doc. 10 at 11. Warren further states in his opposition that he

“alleges the same facts regarding the discrimination and injurious ‘Last Chance for Misses’

policy which was used by Bi-State and the Union to fire [him] while sick.” Id.

       A review of Warren’s state court petition and complaint in the present matter reflects this

reality. Warren alleges in both his first suit and this action that he is disabled because he suffers

from congestive heart failure, hypertension, gout, diabetes, and obesity. See Doc. 9-4 at ¶ 6;

Doc. 1 at ¶ 3. Warren also alleges in both actions that Bi-State refused to accommodate his

alleged disability, issued him write-ups, placed him on Last Chance Agreements for Misses,

terminated his employment and rehired him, and ultimately terminated his employment again on

August 22, 2014, in violation of the law. See Doc. 9-4 at ¶¶ 12-29; Doc. 1 at ¶¶ 12-47. Thus, as

both claims stem from the same factual allegations, the Court finds Warren’s MHRA and ADA

claims are based on the same transaction and therefore could have been brought in Warren’s




                                                  11
Case: 4:20-cv-00781-SRC Doc. #: 18 Filed: 01/13/21 Page: 12 of 12 PageID #: 257




state court suit. See Chesterfield Vill., Inc., 64 S.W.3d at 317–321. Accordingly, the Court

concludes that the “same cause of action” portion of the third element is satisfied.

       Lastly, “[a] party is identical, for purposes of res judicata, when it is the same party that

litigated the prior suit or when the new party was in privity with the party that litigated the prior

suit.” Lauber-Clayton, LLC v. Novus Properties Co., 407 S.W.3d 612, 619 (Mo. App. 2013).

Warren sued Bi-State for discrimination under the MHRA in state court. Warren again sued the

same party, Bi-State, for discrimination under the ADA in this Court. Accordingly, the third

element has been met.

       In sum, Warren’s ADA claims stem from the same set of facts as his previously filed

MHRA claims and thus Warren could have brought his disability discrimination and retaliation

claims under the ADA in his state-court suit. Res judicata bars his ADA claims against Bi-State.

       Accordingly, the Court grants [8] Bi-State’s motion for judgment on the pleadings, and

dismisses Warren’s ADA claims against Bi-State.

       So Ordered this 13th day of January 2021.


                                               _________________________________________
                                               STEPHEN R. CLARK
                                               UNITED STATES DISTRICT JUDGE




                                                  12
